Exhibit 10.2

 



THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTION 8 HEREOF.

 

Pacific Ethanol, Inc.

 

Senior Unsecured Note

 

Issuance Date:  July 13, 2012 $[                   ]

 

FOR VALUE RECEIVED, Pacific Ethanol, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [                   ] or its
registered assigns (“Holder”) the amount set out above (as reduced pursuant to
the terms hereof pursuant to redemption or otherwise, the “Principal”) when due,
whether upon the Maturity Date, acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal (as defined above) at the applicable Interest Rate (as
defined below) from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Unsecured Note (including all Senior Unsecured Notes issued
in exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Senior Unsecured Notes issued pursuant to several substantially identical
purchase agreements (including the Purchase Agreement (as defined below)) on the
Issuance Date (collectively, the “Notes” and such other Senior Unsecured Notes,
the “Other Notes”). Certain capitalized terms used herein are defined in Section
19.

 

1. PAYMENTS OF PRINCIPAL.

 

1.1. On the Maturity Date, the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, all accrued and unpaid Interest and
accrued and all other unpaid amounts hereunder. Any such payment shall be
applied pro rata to the Note and the Other Notes in accordance with the
respective Principal amounts thereof.

 

1.2. The Company may, at its sole option, at any time prepay this Note, without
premium or penalty, in whole or in part, on one Business Day’s prior written
notice to the Holder, at a prepayment price equal to the amount of outstanding
Principal so to be prepaid, together with accrued and unpaid Interest on such
Principal, if any, through the date of such prepayment. Any such payment shall
be applied pro rata to the Note and the Other Notes in accordance with the
respective Principal amounts thereof.

 

1.3. Until such time as the outstanding balance of the Note and the Other Notes
are paid in full, within three Business Days of the receipt by the Company of
any Net Cash Proceeds or any distributions to which the Company is entitled to
with respect to Net Cash Proceeds received by any Subsidiary arising from any
(i) Asset Sale (other than Asset Sales made pursuant to Section 5.6), (ii)
Equity Issuance, (iii) Debt Issuance or (iv) Property Loss Event, the Company
shall prepay the Note and the Other Notes, ratably in accordance with their
respective principal amounts, in an amount equal to 100% of such Net Cash
Proceeds (or that amount necessary to pay the Note and the Other Notes in full).

1

 

 

2. INTEREST; INTEREST RATE.  Interest on this Note shall accrue at the Interest
Rate and shall commence accruing on the Issuance Date and Interest shall be
computed on the basis of a 360-day year and twelve 30-day months and shall be
payable in cash in arrears on the last day of each calendar month, beginning
with July 31, 2012.  From and after the occurrence and during the continuance of
any Event of Default, the Interest Rate shall automatically be increased to
seven percent (7%), and shall be payable on demand. In the event that such Event
of Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure, provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.

 

3. RIGHTS UPON EVENT OF DEFAULT.

 

3.1. Event of Default.  Each of the following events shall constitute an “Event
of Default”:

 

(a) the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest or other non-Principal amounts when and as due, in which
case only if such failure remains uncured for a period of at least five (5)
days;

 

(b) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within sixty (60) days of
their initiation;

 

(c) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law or of any substantial part of the Company’s property or any
substantial part of any Subsidiary’s property;

 

(d) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

2

 

 

(e) a final judgment, judgments, any arbitration or mediation award or any
settlement of any litigation or any other satisfaction of any claim made by any
Person pursuant to any litigation, as applicable, (each a “Judgment”, and
collectively, the “Judgments”) with respect to the payment of cash, securities
and/or other assets with an aggregate fair market value in excess of $2,000,000
are rendered against, agreed to or otherwise accepted by, the Company and/or any
of its Subsidiaries and which Judgments are not, within thirty (30) days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any Judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $2,000,000 amount
set forth above so long as the Company provides the Holder written evidence of
such insurance coverage or indemnity (which evidence shall be reasonably
satisfactory to the Holder) to the effect that such Judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity prior to the later
of (i) thirty (30) days after the issuance of such Judgment or (ii) any
requirement to pay such Judgment;

 

(f) the Company and/or any Subsidiary, individually or in the aggregate, fails
to pay, when due, or within any applicable grace period, any payment with
respect to any Indebtedness in excess of $2,000,000 due to any third party or is
otherwise in breach or violation of any agreement for monies owed or owing in an
amount in excess of $2,000,000, which breach or violation permits the other
party thereto to declare a default or otherwise accelerate amounts due
thereunder;

 

(g) any breach or failure in any respect by the Company to comply with any
provision of Section 5 of this Note; provided that if such breach or failure is
not material or is otherwise inadvertent or unintentional, then no Event of
Default shall occur unless such breach or failure is not cured within thirty
(30) days of written notice from the Required Holders to the Company;

 

(h) any Material Adverse Change occurs (other than with respect to any Excluded
Events) and is not otherwise cured within thirty (30) days of written notice
thereof by the Required Holders;

 

(i) any provision of any Transaction Document (shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the parties thereto, or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by the Company or any Subsidiary or any governmental authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary shall deny in writing
that it has any liability or obligation purported to be created under any
Transaction Document to which it is a party;

 

(j) any Change of Control or Fundamental Transaction occurs without the written
consent of the Required Holders; or

 

(k) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

 

Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall promptly deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to the Holder.

 

Notwithstanding anything to the contrary set forth above or elsewhere herein,
the following Indebtedness and obligations, and any defaults with respect
thereto, shall not constitute an Event of Default under this Note: (i) any
payments contested by the Company and/or such Subsidiary (as the case may be) in
good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof in accordance with GAAP and, with
respect to any subsidiary, such default is otherwise resolved in a manner which
does not result in a Material Adverse Change; (ii) with respect to any
Subsidiary, any default with respect to a non-recourse obligation and such
default does not otherwise result in a Material Adverse Change and (iii) any
default with respect to any previously accrued and unpaid dividends with respect
to the Company’s Series B Cumulative Convertible Preferred Stock outstanding as
of the Issuance Date.

3

 

 

3.2. If an Event of Default (other than an Event of Default specified in Section
3.1(b), (c) or (d) above) occurs, then the Holder may, by written notice to the
Company, declare this Note to be forthwith due and payable, as to Principal,
Interest and any other amounts due hereunder, whereupon this Note shall become
forthwith due and payable, without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Company. If any
Event of Default specified in Section 3.1(b), (c) or (d) above occurs, the
Principal of and accrued Interest on this Note shall automatically forthwith
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Company.

 

3.3. If any Event of Default occurs and is continuing, the Holder may pursue any
available remedy to collect the payment of Principal, Interest and any other
amounts due under this Note or to enforce the performance of any provision of
this Note. If an Event of Default occurs and is continuing, the holder of this
Note may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding. No course of dealing and no delay on the
part of the holder of this Note in exercising any right, power or remedy shall
operate as a waiver thereof or otherwise prejudice such holder’s rights, powers
or remedies. No right, power or remedy conferred by this Note upon the holder
hereof shall be exclusive of any other right, power or remedy referred to herein
or now or hereafter available at law, in equity, by statute or otherwise.

 

4. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

5. COVENANTS. Until all of the Notes have been redeemed or otherwise satisfied
in accordance with their terms:

 

5.1. Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company
(excluding any other Permitted Indebtedness of the Company).

 

5.2. Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) Permitted
Indebtedness).

 

5.3. Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets owned by the Company or any of its Subsidiaries
(collectively, “Liens”) other than Permitted Liens.

 

5.4. Restricted Payments. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than Permitted Payments with respect to any Permitted
Subsidiary Indebtedness), whether by way of payment in respect of principal of
(or premium, if any) or interest on, such Indebtedness if at the time such
payment is due or is otherwise made or, after giving effect to such payment, (i)
an event constituting an Event of Default has occurred and is continuing or (ii)
an event that with the passage of time and without being cured would constitute
an Event of Default has occurred and is continuing.

 

5.5. Restriction on Redemption and Cash Dividends. Except for any Permitted
Distributions or to otherwise effect the payment of Principal pursuant to
Section 1.3 above in accordance with the provisions of this Note, the Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, redeem, repurchase or pay any cash dividend or distribution on
any of its capital stock without the prior express written consent of the
Holder.

4

 

 

5.6. Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, convey or otherwise dispose of any assets or
rights of the Company or any Subsidiary owned or hereafter acquired whether in a
single transaction or a series of related transactions, other than (i) sales,
leases, licenses, assignments, transfers, conveyances and other dispositions of
such assets or rights by the Company and its Subsidiaries that are in the
ordinary course of their respective businesses and, after giving effect thereto,
would not result in a Material Adverse Change; provided that any Net Cash
Proceeds with respect thereto are applied in accordance with Section 1.3 above,
(ii) sales of product, inventory or receivables in the ordinary course of
business, (iii) Permitted Payments or (iv) the sale, leasing, licensing,
assignment, transfer, conveyance or other disposition of any assets or rights of
any Subsidiary to the extent permitted under the Kinergy Credit Facility or the
Pacific Holding Credit Facility.

 

5.7. Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Company and each of its Subsidiaries on the Issuance Date or
any business substantially related or incidental thereto.  The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, modify its or their corporate structure or purpose in any material
respect.

 

5.8. Preservation of Existence, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

5.9. Maintenance of Properties, Etc.  The Company shall maintain and preserve in
all material respects, and cause each of its Subsidiaries to maintain and
preserve in all material respects, all of its properties which are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Subsidiaries to comply, at all times with the provisions of all material leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any material loss or forfeiture thereof or thereunder.

 

5.10. Maintenance of Insurance.  The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

6. AMENDING THE TERMS OF THIS NOTE.  No provision of this Note may be modified
or amended without the prior written consent of the Required Holders and the
Company; provided, however (a) no such modification or amendment shall, without
the consent of the Holder hereunder, change the stated maturity date of this
Note, or reduce the principal amount hereof, or reduce the rate or extend the
time of payment of any interest hereon, or reduce any amount payable on
redemption or prepayment hereof, or impair or affect the right of the Holder to
receive payment of principal of, and interest on, the Notes or to institute suit
for payment thereof, or impair or affect the right of the Holder to receive any
other payment provided for under this Note and (b) the Holder hereunder may
waive, reduce or excuse, or forbear from the exercise of any rights and remedies
with respect to, any Event of Default under this Note without notice to or the
consent of any holder of any of the Other Notes.

 

7. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder in whole but not in part, subject only to the provisions of the
restrictive legend set forth at the top of the first page of this Note; provided
that, so long as no Event of Default has occurred and is continuing, any such
sale, assignment or transfer shall be subject to the prior written consent of
the Company, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

 

5

 

 

8. REISSUANCE OF THIS NOTE.

 

8.1. Transfer. If this Note is to be transferred as permitted under Section 7
above, the Holder shall surrender this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Holder a new Note
(in accordance with Section 8.3), registered as the Holder may request.

 

8.2. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 8.3)
representing the outstanding Principal.

 

8.3. Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest on the Principal and Interest of
this Note, from the Issuance Date.

 

9. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note.  The
Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 5).

 

10. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements.

 

11. CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

 

6

 

 

12. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

13. NOTICES; CURRENCY; PAYMENTS.

 

13.1. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
10(a) of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

 

13.2. Currency.  All principal, interest and other amounts owing under this Note
that, in accordance with their terms, are paid in cash shall be paid in U.S.
dollars.   All amounts denominated in other currencies shall be converted to the
U.S. dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. dollars pursuant to this Note, the U.S. dollar exchange
rate as published in the Wall Street Journal on the relevant date of calculation
(it being understood and agreed that where an amount is calculated with
reference to, or over, a period of time, the date of calculation shall be the
final date of such period of time).

 

13.3. Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by wire
transfer of immediately available funds in accordance with the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day.

 

14. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall promptly and in accordance and compliance with applicable law
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.

 

15. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full (a) this Note shall automatically
be deemed canceled without any action by or notice to Holder or Company and (b)
Holder shall promptly mark this Note as cancelled, shall promptly surrender this
Note to the Company and this Note shall not be reissued.

 

16. WAIVER OF NOTICE.  Except for the notices specifically required by this Note
or any other Transaction Document, to the extent permitted by applicable law,
the Company hereby irrevocably waives demand, notice, presentment, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Purchase Agreement.

 

 

7

 

 

17. GOVERNING LAW.  This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

18. MAXIMUM PAYMENTS.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

19. CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:

 

19.1. “Asset Sale” means any sale, transfer, lease, conveyance or other
disposition of any asset or property.

 

19.2. “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

19.3. “Closing Date” shall have the meaning set forth in the Purchase Agreement,
which is the date the Company initially issued the Notes pursuant to the
Purchase Agreement.

 

19.4. “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

19.5. “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto

 

19.6. “Debt Issuance” means the incurrence of Indebtedness of the type specified
in clauses (A) or (D) of the definition of “Indebtedness” by the Company or any
of it Subsidiaries.

 

8

 

 

19.7. “Equity Issuance” means the issuance or sale by the Company or any of its
Subsidiaries any stock or other equity interests of the Company or any of its
Subsidiaries to any Person other than the Company.

 

19.8. “Excluded Events” means (i) changes in the national or world economy or
financial markets as a whole, (ii) changes in general economic conditions taken
as a whole that affect the industries in which the Company and its Subsidiaries
conduct their business,  (iii) acts of terrorism or war, including the
engagement by the United States of America or any other country in hostilities,
and whether or not pursuant to the declaration of a national emergency or war,
or any earthquakes, hurricanes or other natural disasters, (iv) any financial
statement impact of either the transactions contemplated by the Transaction
Documents.

 

19.9. “Fundamental Transaction” means that (A) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(i) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) another Person or Persons, or (ii)
sell, assign, transfer, convey or otherwise dispose of all or substantially all
of the properties or assets of the Company or any of its Subsidiaries to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a securities purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than the 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such securities purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify the Voting Stock of the Company or (B) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company.

 

19.10. “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

19.11. “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, encumbrance, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above. The foregoing definition expressly excludes any previously accrued and
unpaid dividends with respect to the Company’s Series B Cumulative Convertible
Preferred Stock outstanding as of the Issuance Date.

          

19.12. “Interest Rate” means five percent (5%) per annum, subject to adjustment
as set forth in Section 2.

 

9

 

 

19.13. “Kinergy Credit Facility” means that certain credit facility as evidenced
by, among other loan documents, that certain Loan and Security Agreement dated
as of July 28, 2008, by and between Kinergy Marketing, LLC as borrower
thereunder and Wells Fargo Capital Finance LLC (successor to Wachovia Capital
Finance Corporation) as lender thereunder, as such credit facility may have been
or may be amended, restated or otherwise modified from time to time.

 

19.14. “Material Adverse Change” shall mean any set of circumstances or events
which occur, arise or otherwise take place from and after the Issuance Date
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Note or any other
Transaction Document, (b) is or could reasonably be expected to be material and
adverse to the business properties, assets, financial condition, results of
operations or prospects of the Company or the Company and any of Subsidiaries on
a collective basis, (c) impairs materially or could reasonably be expected to
impair materially the ability of the Company to duly and punctually pay or
perform any its obligations under this Note or any other Transaction Document,
or (d) materially impairs or could reasonably be expected to materially impair
the ability of Holder, to the extent permitted, to enforce its legal rights and
remedies pursuant to this Note or any other Transaction Document.

 

19.15. “Maturity Date” shall mean April 13, 2013.

              

19.16. “Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Sale by the Company or any Subsidiary, the gross cash proceeds received by the
Company or any of its Subsidiaries therefrom less the sum of (i) all income
taxes and other taxes paid to, or reasonably expected to be paid to, a
governmental authority as a result of such sale and any other fees and expenses
incurred in connection with such sale, (ii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) sold and (iii) the reasonable, ordinary and customary costs of
such Asset Sale, including without limitation, any third party fees,
commissions, charges and expenses, including without limitation, any legal fees
and costs, sales commissions and escrow fees, costs and charges, (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by the Company or any of its Subsidiaries therefrom less the sum of all
legal, underwriting and other fees and expenses incurred in connection
therewith, (c) with respect to any Property Loss Event, the gross cash proceeds
received by the Company or any of its Subsidiaries therefrom less the sum of (i)
all fees and expenses in connection therewith, (ii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
(or portion thereof) subject to such Property Loss Event, which Indebtedness is
required to be repaid in connection therewith and incremental income taxes paid
or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing agreements), and (iii) that portion
thereof used to repair or otherwise replace, or pay or reimburse any losses or
expenses related to, the property which is the subject of such Property Loss
Event, (d) with respect to any of the foregoing events described in clauses (a)
through (c), the payment of any Permitted Payments and Permitted Distributions
in connection therewith or from the proceeds received as a result thereof.

 19.17. “Pacific Holding Credit Facility” means that certain credit facility as
evidenced by, among other loan documents, that certain Amended and Restated
Credit Agreement dated as of August 1, 2011 among Pacific Ethanol Holding Co.
LLC, a Delaware limited liability company, as a borrower thereunder and as agent
for borrowers thereunder, and co-borrowers Pacific Ethanol Madera LLC, a
Delaware limited liability company, Pacific Ethanol Columbia, LLC, a Delaware
limited liability company, Pacific Ethanol Stockton, LLC, a Delaware limited
liability company, and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company, each of the lenders thereunder who are from time to time
signatories thereto, Wells Fargo Bank, N.A., as administrative agent and
collateral agent for such lenders and such other parties thereto as identified
therein, as such credit facility may have been or may be amended, restated or
otherwise modified from time to time.

 

19.18. “Permitted Distributions” the distribution, payment or transfer of funds
or other assets or interests by the Company or any Subsidiary (a) dividends by
Subsidiaries of the Company to the Company or other Subsidiaries of the Company,
(b) current quarterly dividends required to be paid by Company with respect to
the Company’s Series B Cumulative Convertible Preferred Stock pursuant to the
organizational documents of the Company as in effect as of the Issuance Date on
the Company and (c) to the extent that payment thereof could not reasonably be
expected to have a Material Adverse Change, payment of previously accrued and
unpaid dividends with respect to the Company’s Series B Cumulative Convertible
Preferred Stock outstanding as of the Issuance Date.

10

 

 

19.19. “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note
and the Other Notes; (ii) Permitted Subsidiary Indebtedness, (iii) any
Indebtedness secured by a Permitted Lien, (iii) Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of ten percent (10%)
per annum (collectively, the “Subordinated Indebtedness”), (v)
Indebtedness existing on the Issuance Date; provided, that the principal
amount of such Indebtedness is not increased by more than five percent (5%) in
the aggregate, the terms of such Indebtedness are not modified to impose more
burdensome terms upon the Company or any of its Subsidiaries and the terms of
such Indebtedness are not materially changed in any manner that adversely
affects the Holder or any of the Buyers and (vi) any Contingent Liability with
respect to the Kinergy Credit Facility or otherwise required to be incurred by
the Company in order for any of its Subsidiaries to obtain any bonds or letters
of credit required in connection with the continued operation of such
Subsidiary’s business; provided that such Contingent Liability shall not exceed
$750,000 in the aggregate at any time.

 

19.20. “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to indebtedness in an aggregate amount
not to exceed $2,000,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, and (vi) any Lien securing Permitted Subsidiary
Indebtedness.

 

19.21. “Permitted Payments” means any payments, distributions or transfers with
respect to (i) any Permitted Indebtedness (in the case of Subordinated
Indebtedness, to the extent permitted by the relevant subordination or
intercreditor agreement) and (ii) any Permitted Distributions.

 

19.22. “Permitted Subsidiary Indebtedness” means (i) any Indebtedness with
respect to the Pacific Holding Credit Facility, (ii) any Indebtedness permitted
under the Pacific Holding Credit Facility, (iii) any Indebtedness with respect
to Kinergy Credit Facility Agreement; provided, however, that the aggregate
outstanding amount of such Indebtedness does not at any time exceed $40 million
and (v) any Indebtedness permitted under the Kinergy Credit Facility. For
purposes of this definition, the term “Indebtedness shall include, but not be
limited to, the principal of (and premium, if any), interest on, and all fees
and other amounts (including, without limitation, any reasonable out-of-pocket
costs, enforcement expenses (including reasonable out-of-pocket legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations relating thereto).

 

19.23. “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.

 

19.24. “Property Loss Event” means (a) any loss of or damage to property of the
Company or its Subsidiaries that results in the receipt by such Person of
proceeds of insurance or (b) any taking of property of the Company or any of its
Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof.

11

 

 

19.25. “Purchase Agreement” means each Agreement for Purchase and Sale of Units
in New PE Holdco LLC, dated as of the Issuance Date, by and among the Company
and Holder, as may be amended, restated or otherwise modified from time to time.

 

19.26. “Required Holders” means the holders of Notes representing at least 75%
of the aggregate principal amount of the Notes then outstanding (excluding any
Notes held by the Company or any of its Subsidiaries).

 

19.27. “Subsidiary” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person; provided that, for
purposes of this Note, the term “Subsidiary” shall expressly exclude Pacific
Ethanol Holding Co. LLC, a Delaware limited liability company, Pacific Ethanol
Madera LLC, a Delaware limited liability company, Pacific Ethanol Columbia, LLC,
a Delaware limited liability company, Pacific Ethanol Stockton, LLC, a Delaware
limited liability company, and Pacific Ethanol Magic Valley, LLC, a Delaware
limited liability company.

 

19.28. “Transaction Documents” means this Note, the Other Notes and each
Purchase Agreement, together with any amendments, restatements, extensions or
other modification thereto.

 

19.29. “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

 

[signature page follows]

 

 

 

12

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the first date set forth above.

 

 

 

 

 

PACIFIC ETHANOL, INC.

 

  By: _______________________   Name: Bryon T. McGregor   Title: Chief Financial
Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13



 

 